PER CURIAM.
Appellants Jeffrey and Taunya Foerster, defendants below, appeal a final summary judgment of foreclosure in favor of Appel-lee Regent Bank. We reverse the summary judgment because there remains a genuine issue of material fact regarding whether appellee complied with the condition precedent contained in the mortgage to provide pre-suit notice of acceleration. See Finnegan v. Deutsche Bank Nat’l Trust Co., 96 So.3d 1093, 1094 (Fla. 4th DCA 2012) (reversing summary judgment as letters sent to appellant were not properly considered on motion for summary judgment and bank’s affidavit did not address compliance with pre-suit notice of default).
Reversed.
STEVENSON, CIKLIN and GERBER, JJ., concur.